’The election of John Davis, returned a member from the town of Tisbury, was controverted by James Athearn and others, on the ground, among others, that the warrant for calling the meeting, and the notification thereof, by the constable) did not mention any hour of the day, on which the meeting Was to be held.1
By a deposition of the constable, it appeared, that one of the selectmen altered the warrant, by inserting the hour of the day, and directed him “ to make out a new notification or alter the old one, which he did, two days before the meeting was held.”
The committee on elections reported, that Mr. Davis was constitutionally elected, and entitled to his seat, “ the allegations against him not being supported.” The report was agreed to.2

 28 J. H. 112.


 Same, 153.